DETAILED ACTION
This office action is in response to RCE filed on 12/28/2020.
Claims 1-20 are pending of which claim 1, 8 and 15 are independent claims
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-9, 11, 15-16 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US. Pub. 20170230267 to Armolavicius (hereinafter “Armolavicius”).
Regarding claim 1: Armolavicius discloses a method comprising: collecting historical association data from a plurality of access points in a physical environment, wherein the historical association data comprises records for prior connection requests from one or more client devices to the plurality of access points (Armolavicius, see paragraph [0038], a traffic forecasting  forecasts the traffic using internal and external sources as from the exogenous data  and the network data, the traffic forecasting may construct representations or models of traffic data that have been collected and that can be used to forecast future traffic and plan ahead to accommodate the future new traffic, where the action dispatcher orchestrates the actions as prescribed in the action calendar); training a machine learning model to predict future Armolavicius, see paragraph [0038], a traffic forecasting  forecasts the traffic using historical internal and external sources as from the exogenous data  and the network data . The traffic forecasting may construct representations or models of traffic data that have been collected and that can be used to forecast future traffic )and one or more subsequent records of the historical association data as target output to refine the machine learning model (Armolavicius, see paragraph [0047-0048], FIG. 6, during  refining steps of traffic forecast, an additional step may include continuous comparing monitored traffic data to the traffic forecast; the basis of making predictions relies on two assumptions, namely i) the availability of a model or representation of data observed in the past, and ii) the representation continuing to be a faithful representation of data observed in the future, and in practice, the first assumption (i) is relatively easy to satisfy compared to the second (ii), where two possibilities emerge for the second (ii) for the forecast error defined as error equal to forecast observation, namely (1) the error suddenly increases after being low for a period of time or (2) the error continues to be small in a statistically predictable way; and for the first case process  includes retraining the model or selecting an alternative model; the second case process requires no further action), collecting current association data from the plurality of access points; generating at least one predicted association event by processing the current association data using the trained machine learning model, wherein the at least one predicted association event comprises a prediction that one or more client devices will Armolavicius, see paragraph [0038], a traffic forecasting  forecasts the traffic using internal and external sources as from the exogenous data  and the network data; the traffic forecasting may construct representations or models of traffic data that have been collected and that can be used to forecast future traffic; these models have the following capabilities: the models can track shifts in traffic demand where the models are able to detect changes and compensate for shifts in traffic volumes or patterns while minimizing false positives in order to model faithfully the observed data; second, the models produce accurate forecasts maintaining a prediction error as small as possible; the action calendar  (or schedule) records the actions and when they should be taken; the action dispatcher orchestrates the actions as prescribed in the action calendar); allocating the plurality of access points to a plurality of radio frequency (RF) sites based on the at least one predicted association event; and configuring at least one of the plurality of RF sites based on the predicted association event (Armolavicius, see paragraphs [0038] and [0040], a traffic forecasting  models produce accurate forecasts maintaining a prediction error as small as possible; the action calendar  (or schedule) records the actions and when they should be taken; the action dispatcher orchestrates the actions as prescribed in the action calendar and the prescribed action includes actions, such as,  management/recovery and enhancement options that include, but are not limited to, altering routing by changing the free parameters in a multilayer path computation element (PCE), moving existing or scheduled connections to new paths, acquiring capacity at layer k from layer k-1, and adding network equipment).  

Regarding claim 2: Armolavicius discloses the method of claim 1, wherein the historical association data includes a plurality of roam events for the plurality of access points, wherein the plurality of roam events indicate movement of client devices through the physical environment over time (Armolavicius, see paragraph [0005],  monitoring data can include monitoring traffic demands including packet volumes and connection setup and release requests in the network; and monitoring external events from exogenous data, such as, roaming; and  generating the traffic forecast that include maintaining a representation of traffic demand from the monitored traffic demands; generating a forecast from the representation based on a set of possible traffic evolution trajectories; and adjusting the forecast based on the external events, and during the process of forecast,  the actions can be performed in the network to one or more of recover capacity, reallocate capacity, and add capacity iteratively; The actions can be performed by one or more network applications configured to one or more of altering routing by changing parameters in a multilayer Path Computation Engine, moving existing or scheduled connections to new paths, acquiring capacity at layer k from layer k-1, and adding network equipment. Note: roaming may add false positive to the forecast and to overcome this false positive and other false positives  the actions in the network, such as,  one or more of recover capacity, reallocate capacity, and add capacity will be performed iteratively during the forecast process).  

Regarding claim 4: Armolavicius discloses the method of claim 1, wherein generating the at least one predicted association event comprises generating a predicted sequence of access points that one or more client devices will connect to while moving through the physical environment (Armolavicius, see paragraph [0056], FIGS. 10-14, a demand Predictor takes the traffic data that has been collected, and constructs representations, or demand models that "explain" the observations and that can be used to forecast future traffic. FIG. 10 shows a simple traffic demand model for a single A-->Z connection in the network plotted against time, the model is a regression line fit to data up to the present time by minimizing the sum of the squares of the errors between the model in the past and observed data).  

Regarding claim 8: Armolavicius discloses a computer product comprising logic encoded in a non-transitory medium, the logic executable by operation of one or more computer processors to perform an operation comprising: collecting historical association data from a plurality of access points in a physical environment, wherein the historical association data comprises records for prior connection requests from one or more client devices to the plurality of access points (Armolavicius, see paragraph [0038], a traffic forecasting  forecasts the traffic using internal and external sources as from the exogenous data  and the network data, the traffic forecasting may construct representations or models of traffic data that have been collected and that can be used to forecast future traffic and plan ahead to accommodate the future new traffic, where the action dispatcher orchestrates the actions as prescribed in the action calendar); training a machine learning model to predict future association events[[,]] based on the historical association data; the training comprising using one or more records of the historical association data as input Armolavicius, see paragraph [0038], a traffic forecasting  forecasts the traffic using historical internal and external sources as from the exogenous data  and the network data . The traffic forecasting may construct representations or models of traffic data that have been collected and that can be used to forecast future traffic )and one or more subsequent records of the historical association data as target output to refine the machine learning model(Armolavicius, see paragraph [0047-0048], FIG. 6, during  refining steps of traffic forecast, an additional step may include continuous comparing monitored traffic data to the traffic forecast; the basis of making predictions relies on two assumptions, namely i) the availability of a model or representation of data observed in the past, and ii) the representation continuing to be a faithful representation of data observed in the future, and in practice, the first assumption (i) is relatively easy to satisfy compared to the second (ii), where two possibilities emerge for the second (ii) for the forecast error defined as error equal to forecast observation, namely (1) the error suddenly increases after being low for a period of time or (2) the error continues to be small in a statistically predictable way; and for the first case process  includes retraining the model or selecting an alternative model; the second case process requires no further action); collecting current association data from the plurality of access points; generating at least one predicted association event by processing the current association data using the trained machine learning model, wherein the at least one predicted association event comprises a prediction that one or more client devices will request to connect to a first access point of the plurality access points at a future time(Armolavicius, see paragraph [0038], a traffic forecasting  forecasts the traffic using internal and external sources as from the exogenous data  and the network data; the traffic forecasting may construct representations or models of traffic data that have been collected and that can be used to forecast future traffic; these models have the following capabilities: the models can track shifts in traffic demand where the models are able to detect changes and compensate for shifts in traffic volumes or patterns while minimizing false positives in order to model faithfully the observed data; second, the models produce accurate forecasts maintaining a prediction error as small as possible; the action calendar  (or schedule) records the actions and when they should be taken; the action dispatcher orchestrates the actions as prescribed in the action calendar); allocating the plurality of access points to a plurality of radio frequency (RF) sites based on the at least one predicted association event; and configuring at least one of the plurality of RF sites based on the predicted association event (Armolavicius, see paragraphs [0038] and [0040], a traffic forecasting  models produce accurate forecasts maintaining a prediction error as small as possible; the action calendar  (or schedule) records the actions and when they should be taken; the action dispatcher orchestrates the actions as prescribed in the action calendar and the prescribed action includes actions, such as,  management/recovery and enhancement options that include, but are not limited to, altering routing by changing the free parameters in a multilayer path computation element (PCE), moving existing or scheduled connections to new paths, acquiring capacity at layer k from layer k-1, and adding network equipment).  
  
Regarding claim 9: Armolavicius discloses the computer product of claim 8, wherein the historical association data includes a plurality of roam events for the plurality of access points, wherein the plurality of roam events indicate movement of client devices through the physical environment over time(Armolavicius, see paragraph [0005],  monitoring data can include monitoring traffic demands including packet volumes and connection setup and release requests in the network; and monitoring external events from exogenous data, such as, roaming; and  generating the traffic forecast that include maintaining a representation of traffic demand from the monitored traffic demands; generating a forecast from the representation based on a set of possible traffic evolution trajectories; and adjusting the forecast based on the external events, and during the process of forecast,  the actions can be performed in the network to one or more of recover capacity, reallocate capacity, and add capacity iteratively; The actions can be performed by one or more network applications configured to one or more of altering routing by changing parameters in a multilayer Path Computation Engine, moving existing or scheduled connections to new paths, acquiring capacity at layer k from layer k-1, and adding network equipment. Note: roaming may add false positive to the forecast and to overcome this false positive and other false positives  the actions in the network, such as,  one or more of recover capacity, reallocate capacity, and add capacity will be performed iteratively during the forecast process).  

Regarding claim 11: Armolavicius discloses the computer product of claim 8, wherein generating the at least one predicted association event comprises generating a predicted sequence of access points that one or more client devices will connect to while moving through the physical environment (Armolavicius, see paragraph [0056], FIGS. 10-14, a demand Predictor takes the traffic data that has been collected, and constructs representations, or demand models that "explain" the observations and that can be used to forecast future traffic. FIG. 10 shows a simple traffic demand model for a single A-->Z connection in the network plotted against time, the model is a regression line fit to data up to the present time by minimizing the sum of the squares of the errors between the model in the past and observed data.  

Regarding claim 15: Armolavicius discloses a system comprising: one or more computer processors; and logic encoded in a non-transitory medium, the logic executable by operation of the one or more computer processors to perform an operation comprising: collecting historical association data from a plurality of access Armolavicius, see paragraph [0038], a traffic forecasting  forecasts the traffic using internal and external sources as from the exogenous data  and the network data, the traffic forecasting may construct representations or models of traffic data that have been collected and that can be used to forecast future traffic and plan ahead to accommodate the future new traffic, where the action dispatcher orchestrates the actions as prescribed in the action calendar);; training a machine learning model to predict future association events[[,]] based on the historical association data; the training comprising using one or more records of the historical association data as input(Armolavicius, see paragraph [0038], a traffic forecasting  forecasts the traffic using historical internal and external sources as from the exogenous data  and the network data . The traffic forecasting may construct representations or models of traffic data that have been collected and that can be used to forecast future traffic ) and one or more subsequent records of the historical association data as target output to refine the machine learning model(Armolavicius, see paragraph [0047-0048], FIG. 6, during  refining steps of traffic forecast, an additional step may include continuous comparing monitored traffic data to the traffic forecast; the basis of making predictions relies on two assumptions, namely i) the availability of a model or representation of data observed in the past, and ii) the representation continuing to be a faithful representation of data observed in the future, and in practice, the first assumption (i) is relatively easy to satisfy compared to the second (ii), where two possibilities emerge for the second (ii) for the forecast error defined as error equal to forecast observation, namely (1) the error suddenly increases after being low for a period of time or (2) the error continues to be small in a statistically predictable way; and for the first case process  includes retraining the model or selecting an alternative model; the second case process requires no further action); collecting current association data from the plurality of access points; generating at least one predicted association event by processing the current association data using the trained machine learning model, wherein the at least one predicted association event comprises a prediction that one or more client devices will request to connect to a first access point of the plurality access points at a future time(Armolavicius, see paragraph [0038], a traffic forecasting  forecasts the traffic using internal and external sources as from the exogenous data  and the network data; the traffic forecasting may construct representations or models of traffic data that have been collected and that can be used to forecast future traffic; these models have the following capabilities: the models can track shifts in traffic demand where the models are able to detect changes and compensate for shifts in traffic volumes or patterns while minimizing false positives in order to model faithfully the observed data; second, the models produce accurate forecasts maintaining a prediction error as small as possible; the action calendar  (or schedule) records the actions and when they should be taken; the action dispatcher orchestrates the actions as prescribed in the action calendar); allocating the plurality of access points to a plurality of radio frequency (RF) sites based on the at least one predicted association event; and configuring at least one of the plurality of RF sites based on the predicted association event(Armolavicius, see paragraphs [0038] and [0040], a traffic forecasting  models produce accurate forecasts maintaining a prediction error as small as possible; the action calendar  (or schedule) records the actions and when they should be taken; the action dispatcher orchestrates the actions as prescribed in the action calendar and the prescribed action includes actions, such as,  management/recovery and enhancement options that include, but are not limited to, altering routing by changing the free parameters in a multilayer path computation element (PCE), moving existing or scheduled connections to new paths, acquiring capacity at layer k from layer k-1, and adding network equipment).  

Regarding claim 16: Armolavicius discloses the system of claim 15, wherein the historical association data includes a plurality of roam events for the plurality of access points, wherein the plurality of roam events indicate movement of client devices through the physical environment over time(Armolavicius, see paragraph [0005],  monitoring data can include monitoring traffic demands including packet volumes and connection setup and release requests in the network; and monitoring external events from exogenous data, such as, roaming; and  generating the traffic forecast that include maintaining a representation of traffic demand from the monitored traffic demands; generating a forecast from the representation based on a set of possible traffic evolution trajectories; and adjusting the forecast based on the external events, and during the process of forecast,  the actions can be performed in the network to one or more of recover capacity, reallocate capacity, and add capacity iteratively; The actions can be performed by one or more network applications configured to one or more of altering routing by changing parameters in a multilayer Path Computation Engine, moving existing or scheduled connections to new paths, acquiring capacity at layer k from layer k-1, and adding network equipment. Note: roaming may add false positive to the forecast and to overcome this false positive and other false positives  the actions in the network, such as,  one or more of recover capacity, reallocate capacity, and add capacity will be performed iteratively during the forecast process).  

Regarding claim 18: Armolavicius discloses the system of claim 15, wherein generating the at least one predicted association event comprises generating a predicted sequence of access points that one or more client devices will connect to while moving through the physical environment Armolavicius, see paragraph [0056], FIGS. 10-14, a demand Predictor takes the traffic data that has been collected, and constructs representations, or demand models that "explain" the observations and that can be used to forecast future traffic. FIG. 10 shows a simple traffic demand model for a single A-->Z connection in the network plotted against time, the model is a regression line fit to data up to the present time by minimizing the sum of the squares of the errors between the model in the past and observed data1.  
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.
Claims 3, 5-6, 10, 12, 17, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. US. Pub. 20170230267 to Armolavicius (hereinafter “Armolavicius”) in view of US. Pub. 20190364492 to Azizi (hereinafter “Azizi”).


Regarding claim 3: Armolavicius discloses collecting historical association data from a plurality of access points in a physical environment. However, Armolavicius does not explicitly teach the method of claim 1, wherein the current association data comprises characteristics of one or more client devices currently connected to or attempting to connect to one or more of the plurality of access points, wherein the characteristics include at least one of: (i) supported protocols of the one or more client devices; (ii) supported data rates of the one or more client devices; (iii) supported features of the one or more client devices; or (iv) service set identifiers (SSID)  that the one or more client devices are connected to or are attempting to connect to. However, Azizi in the same or similar field of endeavor teaches the method of claim 1, wherein the current association data comprises characteristics of one or more client devices currently Azizi, see paragraphs [0372-0381], supported protocols and client services with associated parameters includes: for LTE/UMTS/GSM: PLMN ID, Cell ID, maximum data rate, minimum data rate; for Wi-Fi: Service Set ID (SSID), beacon interval, capability information, frequency-hopping/direct-sequence/contention free parameter sets, traffic indication map, Public/private network, authentication type, capability information, AP location info; for Bluetooth: Bluetooth address, frequency-hopping information; for RAT-dependent: radio measurements (signal strength, signal quality, etc.) and other performance metrics (cell loading, energy-per-bit, packet-/block-/bit-error-rates, retransmission metrics, etc.) while other RATs may demand similar information as RAT-specific information elements) that the one or more client devices are connected to or are attempting to connect to (Azizi, see paragraph 0408] in many respect attempting to connect to be successful, a terminal device may consider geographic location information of the network access nodes in order to ensure that a network access node is actually within range before attempting post-discovery operations with the network access node (such as, for example, attempting to establish a connection or perform radio measurements). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Azizi into Armolavicius’s system/method because it would allow  (Azizi; [0564]).

Regarding claim 5: Armolavicius discloses collecting historical association data from a plurality of access points in a physical environment. However, Armolavicius does not explicitly teach the method of claim 1, wherein configuring at least one of the plurality of RF sites comprises: identifying, for a first RF site of the plurality of RF sites, a plurality of attempts by client devices to connect to a first service set identifier (SSID), wherein the first SSID is not serviced by the first RF site; and upon determining that the plurality of attempts satisfy predefined criteria, configuring the first RF site to service the first SSID. However, Azizi in the same or similar field of endeavor teaches the method of claim 1, wherein configuring at least one of the plurality of RF sites comprises: identifying, for a first RF site of the plurality of RF sites, a plurality of attempts by client devices to connect to a first service set identifier (SSID) (Azizi, see paragraphs [0372-0381], supported protocols and client services with associated parameters used to connect includes: for LTE/UMTS/GSM: PLMN ID, Cell ID, maximum data rate, minimum data rate; for Wi-Fi: Service Set ID (SSID), beacon interval, capability information, frequency-hopping/direct-sequence/contention free parameter sets, traffic indication map, Public/private network, authentication type, capability information, AP location info; for Bluetooth: Bluetooth address, frequency-hopping information; for RAT-dependent: radio measurements (signal strength, signal quality, etc.) and other performance metrics (cell loading, energy-per-bit, packet-/block-/bit-error-rates, retransmission metrics, etc.) while other RATs may demand similar information as RAT-specific information elements), wherein the first SSID is not serviced by the first RF site; and upon determining that the plurality of attempts satisfy predefined criteria, configuring the first RF site to service the first SSID (Azizi, see paragraph 0408] in many respect attempting to connect to be successful, a terminal device may consider geographic location information of the network access nodes in order to ensure that a network access node is actually within range before attempting post-discovery operations with the network access node (such as, for example, attempting to establish a connection or perform radio measurements. Note: the device also checks the signal strength of the serving device  within the GPS location to see the serving device is with enough power so that the attempt to connect be successful). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Azizi into Armolavicius’s system/method because it would allow efficient operational and structural design at terminal devices and network access nodes in order to reduce power consumption.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve prolonging battery life and reducing operating costs (Azizi; [0564]).

Regarding claim 6: Armolavicius  discloses collecting historical association data from a plurality of access points in a physical environment. However, Armolavicius does not explicitly teach the method of claim 1, wherein configuring at least one of the plurality of Azizi, see paragraphs [0372-0381], supported RF sites with different protocols and client services with associated parameters used to connect includes: for LTE/UMTS/GSM: PLMN ID, Cell ID, maximum data rate, minimum data rate, and the suggested data is rate is between maximum and minimum rate). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Azizi into Armolavicius’s system/method because it would allow efficient operational and structural design at terminal devices and network access nodes in order to reduce power consumption.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve prolonging battery life and reducing operating costs (Azizi; [0564]).

Regarding claim 10: Armolavicius discloses collecting historical association data from a plurality of access points in a physical environment. However, Armolavicius does not explicitly teach the computer product of claim 8, wherein the current association data Azizi, see paragraphs [0372-0381], supported protocols and client services with associated parameters includes: for LTE/UMTS/GSM: PLMN ID, Cell ID, maximum data rate, minimum data rate; for Wi-Fi: Service Set ID (SSID), beacon interval, capability information, frequency-hopping/direct-sequence/contention free parameter sets, traffic indication map, Public/private network, authentication type, capability information, AP location info; for Bluetooth: Bluetooth address, frequency-hopping information; for RAT-dependent: radio measurements (signal strength, signal quality, etc.) and other performance metrics (cell loading, energy-per-bit, packet-/block-/bit-error-rates, retransmission metrics, etc.) while other RATs may demand similar information as RAT-specific information elements)  that the one or more client devices are Azizi, see paragraph 0408] in many respect attempting to connect to be successful, a terminal device may consider geographic location information of the network access nodes in order to ensure that a network access node is actually within range before attempting post-discovery operations with the network access node (such as, for example, attempting to establish a connection or perform radio measurements). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Azizi into Armolavicius’s system/method because it would allow efficient operational and structural design at terminal devices and network access nodes in order to reduce power consumption.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve prolonging battery life and reducing operating costs (Azizi; [0564]).

Regarding claim 12: Armolavicius discloses collecting historical association data from a plurality of access points in a physical environment. However, Armolavicius does not explicitly teach the computer product of claim 8, wherein configuring at least one of the plurality of RF sites comprises: identifying, for a first RF site of the plurality of RF sites, a plurality of attempts by client devices to connect to a first service set identifier (SSID), wherein the first SSID is not serviced by the first RF site; and upon determining that the plurality of attempts satisfy predefined criteria, configuring the first RF site to service the first SSID. However, Azizi in the same or similar field of endeavor teaches the computer product of claim 8, wherein configuring at least one of the plurality of RF sites comprises: identifying, for a first RF site of the plurality of RF sites, a plurality of  (Azizi, see paragraphs [0372-0381], supported protocols and client services with associated parameters used to connect includes: for LTE/UMTS/GSM: PLMN ID, Cell ID, maximum data rate, minimum data rate; for Wi-Fi: Service Set ID (SSID), beacon interval, capability information, frequency-hopping/direct-sequence/contention free parameter sets, traffic indication map, Public/private network, authentication type, capability information, AP location info; for Bluetooth: Bluetooth address, frequency-hopping information; for RAT-dependent: radio measurements (signal strength, signal quality, etc.) and other performance metrics (cell loading, energy-per-bit, packet-/block-/bit-error-rates, retransmission metrics, etc.) while other RATs may demand similar information as RAT-specific information elements), wherein the first SSID is not serviced by the first RF site; and upon determining that the plurality of attempts satisfy predefined criteria, configuring the first RF site to service the first SSID(Azizi, see paragraph 0408] in many respect attempting to connect to be successful, a terminal device may consider geographic location information of the network access nodes in order to ensure that a network access node is actually within range before attempting post-discovery operations with the network access node (such as, for example, attempting to establish a connection or perform radio measurements. Note: the device also checks the signal strength of the serving device  within the GPS location to see the serving device is with enough power so that the attempt to connect be successful). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Azizi into Armolavicius’s system/method because it would allow efficient  (Azizi; [0564]).

Regarding claim 17: Armolavicius discloses collecting historical association data from a plurality of access points in a physical environment. However, Armolavicius does not explicitly teach the system of claim 15, wherein the current association data comprises characteristics of one or more client devices currently connected to or attempting to connect to one or more of the plurality of access points, wherein the characteristics include at least one of: (i) supported protocols of the one or more client devices; (ii) supported data rates of the one or more client devices; (iii) supported features of the one or more client devices; or (iv) service set identifiers (SSID), that the one or more client devices are connected to or are attempting to connect to. However, Azizi in the same or similar field of endeavor teaches the system of claim 15, wherein the current association data comprises characteristics of one or more client devices currently connected to or attempting to connect to one or more of the plurality of access points, wherein the characteristics include at least one of: (i) supported protocols of the one or more client devices; (ii) supported data rates of the one or more client devices; (iii) supported features of the one or more client devices; or (iv) service set identifiers (SSID) (Azizi, see paragraphs [0372-0381], supported protocols and client services with associated parameters includes: for LTE/UMTS/GSM: PLMN ID, Cell ID, maximum data rate, minimum data rate; for Wi-Fi: Service Set ID (SSID), beacon interval, capability information, frequency-hopping/direct-sequence/contention free parameter sets, traffic indication map, Public/private network, authentication type, capability information, AP location info; for Bluetooth: Bluetooth address, frequency-hopping information; for RAT-dependent: radio measurements (signal strength, signal quality, etc.) and other performance metrics (cell loading, energy-per-bit, packet-/block-/bit-error-rates, retransmission metrics, etc.) while other RATs may demand similar information as RAT-specific information elements)  that the one or more client devices are connected to or are attempting to connect to(Azizi, see paragraph 0408] in many respect attempting to connect to be successful, a terminal device may consider geographic location information of the network access nodes in order to ensure that a network access node is actually within range before attempting post-discovery operations with the network access node (such as, for example, attempting to establish a connection or perform radio measurements). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Azizi into Armolavicius’s system/method because it would allow efficient operational and structural design at terminal devices and network access nodes in order to reduce power consumption.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve prolonging battery life and reducing operating costs (Azizi; [0564]).

Regarding claim 19: Armolavicius discloses collecting historical association data from a plurality of access points in a physical environment. However, Armolavicius does not explicitly teach the system of claim 15, wherein configuring at least one of the plurality of RF sites comprises: identifying, for a first RF site of the plurality of RF sites, a plurality of attempts by client devices to connect to a first service set identifier (SSID), wherein the first SSID is not serviced by the first RF site; and upon determining that the plurality of attempts satisfy predefined criteria, configuring the first RF site to service the first SSID. However, Azizi in the same or similar field of endeavor teaches the system of claim 15, wherein configuring at least one of the plurality of RF sites comprises: identifying, for a first RF site of the plurality of RF sites, a plurality of attempts by client devices to connect to a first service set identifier (SSID) (Azizi, see paragraphs [0372-0381], supported protocols and client services with associated parameters used to connect includes: for LTE/UMTS/GSM: PLMN ID, Cell ID, maximum data rate, minimum data rate; for Wi-Fi: Service Set ID (SSID), beacon interval, capability information, frequency-hopping/direct-sequence/contention free parameter sets, traffic indication map, Public/private network, authentication type, capability information, AP location info; for Bluetooth: Bluetooth address, frequency-hopping information; for RAT-dependent: radio measurements (signal strength, signal quality, etc.) and other performance metrics (cell loading, energy-per-bit, packet-/block-/bit-error-rates, retransmission metrics, etc.) while other RATs may demand similar information as RAT-specific information elements), wherein the first SSID is not serviced by the first RF site; and upon determining that the plurality of attempts satisfy predefined criteria, configuring the first RF site to service the first Azizi, see paragraph 0408] in many respect attempting to connect to be successful, a terminal device may consider geographic location information of the network access nodes in order to ensure that a network access node is actually within range before attempting post-discovery operations with the network access node (such as, for example, attempting to establish a connection or perform radio measurements. Note: the device also checks the signal strength of the serving device within the GPS location to see the serving device is with enough power so that the attempt to connect be successful). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Azizi into Armolavicius’s system/method because it would allow efficient operational and structural design at terminal devices and network access nodes in order to reduce power consumption.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve prolonging battery life and reducing operating costs (Azizi; [0564]).

Regarding claim 20: Armolavicius discloses collecting historical association data from a plurality of access points in a physical environment. However, Armolavicius does not explicitly teach the system of claim 15, wherein configuring at least one of the plurality of RF sites comprises: identifying, for a first RF site of the plurality of RF sites, data rates supported by client devices that are expected to connect to the first RF site); determining a suggested data rate, based on the supported data rates; and configuring the first RF site to use the suggested data rate. However, Azizi in the same or similar field of endeavor teaches the system of claim 15, wherein configuring at least one of the (Azizi, see paragraphs [0372-0381], supported RF based protocols and client services with associated parameters used to connect includes: for LTE/UMTS/GSM: PLMN ID, Cell ID, maximum data rate, minimum data rate, and the suggested data rate is between maximum and minimum data rate). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Azizi into Armolavicius’s system/method because it would allow efficient operational and structural design at terminal devices and network access nodes in order to reduce power consumption.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve prolonging battery life and reducing operating costs (Azizi; [0564]).
Claims 7, 13 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. US. Pub. 20170230267 to Armolavicius (hereinafter “Armolavicius”) in view of US. Pub. 20170272313 to Rengarajan (hereinafter “Rengarajan”).

Regarding claim 7: Azizi discloses collecting historical association data from a plurality of access points in a physical environment. However, Armolavicius does not explicitly teach the method of claim 1, wherein configuring at least one of the plurality of RF sites comprises: identifying, for a first RF site of the plurality of RF sites, a set of protocols Rengarajan, see paragraph [0065], FIG. 7-8, a distributed Wi-Fi network performed over multiple timescales. a distributed Wi-Fi network includes multiple interconnected nodes in a topology formed by a plurality of backhaul links which wirelessly connect the access points  to one another, and the optimization may be performed periodically to determine an optimal topology in terms of node connectivity, radio (2.4G/5G) channel, channel width, etc.).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Rengarajan into Armolavicius’s system/method because it would allow a configuration and optimization process for the distributed Wi-Fi system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve enable efficient operation of the distributed Wi-Fi system (Rengarajan; [0032]).

Regarding claim 13: Azizi discloses collecting historical association data from a plurality of access points in a physical environment. However, Armolavicius does not Rengarajan, see paragraph [0065], FIG. 7-8, a distributed Wi-Fi network performed over multiple timescales. a distributed Wi-Fi network includes multiple interconnected nodes in a topology formed by a plurality of backhaul links which wirelessly connect the access points  to one another, and the optimization may be performed periodically to determine an optimal topology in terms of node connectivity, radio (2.4G/5G) channel, channel width, etc.. It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Rengarajan into Armolavicius’s system/method because it would allow a configuration and optimization process for the distributed Wi-Fi system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve enable efficient operation of the distributed Wi-Fi system (Rengarajan; [0032]).

Regarding claim 14: Azizi discloses collecting historical association data from a plurality of access points in a physical environment. However, Armolavicius does not explicitly teach the computer product of claim 8, wherein configuring at least one of the plurality of RF sites comprises: identifying, for a first RF site of the plurality of RF sites, a set of protocols supported by client devices that are expected to connect to the first RF site; and determining a suggested channel width, based on the supported set of protocols; and configuring the first RF site to use the suggested channel width. However, Rengarajan in the same or similar field of endeavor teaches the computer product of claim 8, wherein configuring at least one of the plurality of RF sites comprises: identifying, for a first RF site of the plurality of RF sites, a set of protocols supported by client devices that are expected to connect to the first RF site; and determining a suggested channel width, based on the supported set of protocols; and configuring the first RF site to use the suggested channel width Rengarajan, see paragraph [0065], FIG. 7-8, a distributed Wi-Fi network performed over multiple timescales. a distributed Wi-Fi network includes multiple interconnected nodes in a topology formed by a plurality of backhaul links which wirelessly connect the access points  to one another, and the optimization may be performed periodically to determine an optimal topology in terms of node connectivity, radio (2.4G/5G) channel, channel width, etc..   It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Rengarajan into Armolavicius’s system/method because it would allow a configuration and optimization process for the distributed Wi-Fi system.  Such combination would  (Rengarajan; [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DEBEBE A ASEFA/Examiner, Art Unit 2476